Citation Nr: 0821787	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Wichita, Kansas.  The veteran testified 
before the undersigned Acting Veterans Law Judge in November 
2007; a transcript of that hearing is associated with the 
claims folder.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat and there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.

2.  Right ear hearing loss existed prior to the veteran's 
active service.  

3.  The competent evidence fails to show that the veteran's 
right ear hearing loss underwent a permanent worsening during 
the veteran's active duty service.

4.  Left ear hearing loss manifested during the veteran's 
active duty service. 



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2007).

3.  Left ear hearing loss was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in December 2005 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the December 2005 
and March 2006 letters advised the veteran what information 
and evidence was needed to substantiate the claims decided 
herein.  The December 2005 letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran.  He was also expressly advised of the need to submit 
any evidence in his possession that pertains to his claims.  
The veteran was also specifically told that it was his 
responsibility to support his claims with appropriate 
evidence.  The December 2005 letter also advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the March 2006 letter 
provided notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The Board observes that the December 2005 and March 2006 
letters were sent to the veteran prior to the September 2006 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical and personnel records are 
associated with the claims folder, as well as all relevant VA 
and private treatment records.  The veteran has not 
identified any additional outstanding evidence that would be 
pertinent to the claim on appeal.  The Board notes that the 
record was held open for a period of 30-days to permit him 
the opportunity to submit additional evidence such as in-
service letters from the veteran to his wife.  No such 
evidence was submitted.

The veteran was not afforded VA examinations with respect to 
either of his claims decided herein.  However, the Board 
finds that VA examinations are not warranted by the evidence 
of record for the following reasons.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
the present case, the Board is granting the veteran's appeal 
of entitlement to service connection for left ear hearing 
loss.  Thus, remanding for a VA examination would only 
unnecessarily delay this claim.  With respect to right ear 
hearing loss, there is no competent evidence of record that 
shows an objective increase in this preexisting disability 
during service.  As such, it is not necessary to obtain an 
opinion as to whether any increase in disability is due to 
service or the natural progress of this disability.  Finally, 
the veteran has not presented sufficient evidence to verify 
his claimed PTSD stressors.  Thus, any issue as to whether 
those stressors are related to his current diagnosis of PTSD 
is moot, and a VA examination to provide this opinion is not 
necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. PTSD

The veteran contends that, while serving in Vietnam, he was 
exposed to a number of traumatic events.  Specifically, he 
alleges the following events: (1) in the Summer of 1965 he 
retrieved engines from downed helicopters that were covered 
in blood and human tissues; and (2) in September 1965 he was 
bumped from his return flight home and instead flew home on a 
cargo aircraft loaded with caskets of dead servicemen.  The 
veteran testified that these specific events, combined with 
the general trauma of serving in Vietnam, resulted in his 
current diagnosis of PTSD; thus, he asserts that service 
connection is warranted for PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2007).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2007).

A February 2006 VA medical records indicates that the veteran 
was diagnosed with PTSD related to his Vietnam experiences.  
The psychiatric evaluation report describes the veteran's 
stressors as general combat exposure and flying home on a 
plane loaded with caskets.  Based on the foregoing, the Board 
finds that the veteran has a current diagnosis of PTSD.  

The next element of the veteran's PTSD claim to be considered 
is whether there is credible supporting evidence that the 
veteran's claimed in-service stressors occurred.  See 
38 C.F.R. § 3.304(f).  With regard to this PTSD element, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's personnel records reveal that he served on 
active duty from November 1963 to September 1965, with 
service in Vietnam from April 1964 to September 1965.  
Records further demonstrate that while in Vietnam the veteran 
served with the 339th and 56th Transportation Companies.  His 
military occupational specialty (MOS) was aircraft powertrain 
repair.  The Board notes that this evidence is, for the most 
part, consistent with the veteran's testimony and written 
statements.  Finally, his personnel records indicate that he 
was awarded the Armed Forces Expeditionary Medal and two 
Overseas Bars.

The Board finds that the above evidence does not support the 
conclusion that the veteran engaged in combat with the enemy.  
Specifically, his personnel records are negative for any 
decoration or award signifying combat and such records 
indicate a non-combat MOS.  Moreover, the veteran himself has 
never asserted that he directly engaged the enemy.  Under 
these circumstances, the veteran's lay testimony alone will 
not be enough to establish the occurrence of his alleged 
stressors.  See 38 C.F.R. § 3.304(f).  See also Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  The record must therefore contain 
service records or other statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

As previously mentioned, the veteran has provided information 
regarding the dates, places, and circumstances surrounding 
his claimed stressors experienced while serving in Vietnam.  
Unfortunately, the information provided is still not detailed 
enough to corroborate the veteran's written statements and 
testimony.  In this regard, he has not provided any buddy 
statements from persons who may have assisted in the 
retrieval and maintenance of helicopter engines who could 
verify that they were covered in blood and human tissue, nor 
has he submitted sufficient evidence to search for a manifest 
of his flight home.  Indeed, at his personal hearing, the 
veteran was reminded that he could submit alternate evidence 
in support of his claim such as buddy statement or in-service 
correspondence between him and his wife, and that the record 
was held open for the specific purpose of submitting the 
latter.  No such evidence was submitted.

The RO informed the veteran on multiple occasions that he 
needed to provide detailed information regarding his claimed 
stressors.  See Letters to the Veteran dated December 29, 
2005, and June 29, 2006.  Absent such information, the RO 
made a formal finding that there was insufficient information 
to submit a verification request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) or the National 
Archives and Records Administration (NARA).  See Memorandum 
dated September 8, 2006.  VA is not obligated to verify 
stressors that are too vague.  The claimant must provide, at 
a minimum, a stressor that can be documented, the location of 
where the incident occurred, the approximate date within 2 
months, and the unit of assignment.  M21-1MR, Part 
IV.ii.1.D.14.d.  When corroboration/verification is not 
feasible, then a referral to the JSRRC is not warranted.  
M21-1MR, Part IV.ii.1.D.15.a.  

The Board is sympathetic to the veteran's testimony regarding 
these events and their impact on his life.  It has carefully 
considered his statements regarding his claimed stressors and 
ensured that all avenues of verification have been exhausted.  
However unfortunate, though, the Board cannot grant service 
connection for PTSD without credible, supporting evidence of 
specific stressful experiences in Vietnam.  The Board is 
satisfied that VA has assisted the veteran in every way 
possible at this time.  Without more specific information 
regarding his claimed incidents, verification is impossible.  
Therefore, inasmuch as VA is unable to confirm that any of 
the veteran's alleged stressors actually took place, he is 
unable to meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran asserts that he is entitled to service connection 
for hearing loss as such disability is the result of exposure 
to noise during service.  Specifically, he testified that he 
worked in the engine shop repairing helicopter engines during 
service.  Following repairs, the engines were tested in a 
closed environment without hearing protection.  

As an initial matter, the Board notes that the veteran's 
November 1963 induction physical examination report indicates 
that he entered service with right ear deafness.  A review of 
his induction audiogram confirms that his right ear hearing 
met VA's definition of hearing loss.  See 38 C.F.R. § 3.385 
(2007).  The veteran does not contend otherwise.  As such, 
the presumption of sound condition at service entrance does 
not attach with respect to his right ear, and his claim of 
entitlement to service connection for right ear hearing loss 
is one for aggravation of a preexisting disability.  See 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. 
§ 3.304(b) (2007).  See also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2007).  In 
light of these circumstances, the Board will discuss each ear 
separately.

A. Aggravation of Right Ear Hearing Loss

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

In the present case, the Board finds that the evidence of 
record does not demonstrate that the veteran's right ear 
hearing loss underwent a permanent increase in severity 
during service.  In this regard, the veteran was noted to 
have "deafness" in his right ear at entrance to service.  
See November 1963 Induction Physical Examination Report.  
Similarly, a July 1965 physical examination report and his 
September 1965 separation examination report indicate 
continued deafness in his right ear.  Certainly, the Board 
acknowledges that the puretone thresholds reported for the 
right ear show a slight increase in two of the four available 
values from induction to separation; however, there is no 
evidence that the veteran's right ear hearing underwent a 
permanent increase in functional impairment.  Additionally, 
the veteran himself has not expressly asserted any increase 
in his right ear hearing loss during service.  

In light of the above, the Board finds that the veteran has 
not presented evidence that his pre-existing right ear 
hearing loss disability was aggravated by service.  As such, 
he is not entitled to service connection for aggravation of 
right ear hearing loss.

B. Left Ear Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2007), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).  Additionally, the Court has held that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that threshold levels of above 20 decibels indicate at least 
some degree of hearing loss.  Id.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  Thus, all of the 
audiograms provided in the veteran's service medical records 
are assumed to reflect ASA standards.  Since VA evaluates 
current hearing loss in ISO-ANSI standards, the veteran's 
service audiograms have been converted.  (The ISO-ANSI 
standards are represented by the figures in parentheses.)

The veteran's November 1963 induction examination reflects 
some degree of pre-existing hearing loss in the left ear; 
however, not enough to constitute hearing loss for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  In this 
regard, the veteran demonstrated puretone thresholds in 
excess of 20 decibels in 500 Hertz (threshold of 15(30)) and 
4000 Hertz (threshold of 15(25)).  While the veteran is noted 
to have right ear deafness, there is no mention of any left 
ear hearing loss disability on the veteran's induction 
examination.  As such, the presumption of sound condition at 
entry to service attaches.  See Crow, supra; 38 C.F.R. 
§ 3.304(b).

The veteran's service medical records reflect that he sought 
treatment for complaints of left ear hearing loss in February 
1964.  It appears that he was referred to the ear, nose, and 
throat clinic with a provisional diagnosis of "progressive ? 
deficit [left ear];" the veteran did not report for his 
clinical evaluation.  The veteran's left ear hearing was 
evaluated in July 1965.  The results of this examination show 
the following puretone thresholds for 500, 1000, 2000, and 
4000 Hertz, respectively: 25(40), 25(35), 20(30), 35(40).  
Similarly, the veteran was evaluated at separation in 
September 1965.  The results of that examination are as 
follows: 100(115), 80(90), 75(85), 85(90).  

The Board notes the significant increase in the veteran's 
left ear hearing over two months.  Such evidence might 
suggest that the results of one of these audiograms is not 
accurate.  However, both the July 1965 and September 1965 
examinations demonstrate left ear hearing that meets VA's 
definition of hearing loss.  Therefore, regardless of which 
examination is more accurate, both show left ear hearing loss 
during service.  Additionally, the Board notes that the 
September 1965 examination report indicates a diagnosis of 
"deafness, epte."  There is no notation that deafness is 
limited to the right ear, as in the November 1963 induction 
examination report.  As for the notation that such deafness 
existed prior to enlistment (epte), the Board has already 
discussed that the presumption of soundness attaches in the 
case of the veteran's left ear.  

In light of the above, the Board finds that the competent 
medical evidence demonstrates that left ear hearing loss was 
incurred during the veteran's active duty service.  As such, 
service connection is warranted for this disability.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is granted.


REMAND

The veteran asserts in a January 2006 written statement that 
he has had ringing in his ears since he left Vietnam.  
Although competent to testify regarding the presence of 
tinnitus and the duration of his symptomatology, the Board 
notes that the veteran is not competent to provide an opinion 
regarding the etiology of his tinnitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Rather, in determining 
whether there is a nexus to service the Board must rely upon 
the conclusions of trained medical personnel.  Id.  See also 
Allday v. Brown, 7 Vet. App. 517 (1995).  Therefore, while 
the Board acknowledges the veteran's own statements that his 
tinnitus is linked to his active service, such evidence is 
insufficient to grant service connection.  

However, given the veteran's competent testimony regarding a 
continuity of symptomatology (ringing in the ears) since 
service, the Board finds that additional medical evidence is 
needed to determine whether the veteran's current tinnitus is 
related to active duty service, including any in-service 
noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4) (2007).  See also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).  
Specifically, a remand is necessary to obtain a VA 
examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any current 
tinnitus.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify whether the 
veteran has tinnitus in either ear, and 
provide an opinion as to whether any 
current tinnitus is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's military service to include 
any reported in-service noise exposure.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has tinnitus 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


